Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-20 allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the limitation of claim 1, “a sensor coupled to the agricultural machine such that the sensor is movable relative to a support surface across which the agricultural machine is traversed to adjust a field-of-view of the sensor between a first field-of-view and a second field-of-view, the first field-of-view differing from the second field-of-view relative to the support surface, the sensor configured to generate sensor data associated with the first field-of-view when the agricultural machine is operating in the first operating mode and generate sensor data associated with the second field-of-view when the agricultural machine is operating in the second operating mode;” is found to distinguish the claim from other prior art made of record and available when viewed in context of the other limitations of the claim. Independent claim 11, although different in scope, presents similar limitations, and therefore is allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hrnicek et al. (US 9148995) teaches an agricultural vehicle that operates in a work mode and a travel mode and is operable to switch between these modes by folding a boom. 
Koravadi (US 20140313335) teaches a vehicle vision system including adjustable sensor where the sensor may have its field of view adjusted by using a stepper motor. 
Shimotani et al. (US 20200207275) teaches actuatable sensors for observing the locations of obstacles behind an own vehicle.
Shinohara et al. (US 8983713) teaches an agricultural vehicle that can be assessed for a number of different properties to determine if the vehicle is in a traveling mode, a work mode, or any other mode.
Wu et al. (US 10255670) teaches an agricultural vehicle with an image sensor system that can be used to determine information about fields and crops, and then analyzed to control the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661